Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17, 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 20 of U.S. Patent No. 10549702 (16225080). 
Claims 1, 17, 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17 of U.S. Patent No. 10946812 (16779812). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11, 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Patent 7480149 B2, Deward et al (Hereinafter referred to as “Deward”), in view of US 20080315263 A1-Rhodehouse (Hereinafter referred to as “Rhode”).
Regarding claim 1, Deward discloses an imager assembly for a vehicular camera module, the imager assembly (Fig. 1; column 1, lines 19-30, lines 35-50; column 3, lines 1-35) comprising:
an imager circuit board( fig 10, shows a printed circuit board 32;column 1, lines 19-30, lines 35-50; column 3, lines 1-35);
wherein the imager circuit board has a first side and a second side opposite the first side, and wherein the second side is separated from the first side by a thickness dimension of the imager circuit board (fig 10, shows a printed circuit board 32, wherein the first surface is the bottom portion of element 32 and second portion is top portion of element 32);
an imager disposed at the first side of the imager circuit board (Fig 10 shows the imaging array (element 18) being established at first surface of circuit element (wherein bottom portion of element 32 circuit board is first surface), 
a lens holder (column 1, lines 35-50, wherein holding portion that receives or holds the imaging sensor and lens and circuitry and includes a connector (attaching portion); Fig 10 shows a holding element 12 (lens holder for lens 20 and image sensor 30) and an attachment portion element 34; column 3, lines 14-30, wherein carrier portion 12, holds imaging sensor and lens 20; column 4, lines 15-25);
wherein the lens holder comprises a lens holding portion and an attaching portion (column 1, lines 35-50, wherein holding portion that receives or holds the imaging sensor and lens and circuitry and includes a connector (attaching portion); Fig 10 shows a holding element 12 (lens holder for lens 20 and image sensor 30) and an attachment portion element 34; column 3, lines 14-30, wherein carrier portion 12, holds imaging sensor and lens 20; column 4, lines 15-25);
wherein the lens holding portion of the lens holder accommodates a lens (Fig 10 shows element 12 accommodating the lens 20 shown in fig 1, column 3, lines 14-30; column 4, lines 15-25);
wherein the lens holder comprises a plurality of pins extending from the attaching portion and extending in a direction away from the lens holding portion of the lens holder (Fig 6-10, shows individual pins elements 36 being received through circuit 32, column 6, lines 5-20, wherein element 36 may extent from connector and may be positioned to engaged or insert through circuit board 32 ; Fig 7, shows the pins ( mates with circuit board element 32; column 6, lines 1-50));
wherein, with the attaching portion of the lens holder at the first side of the imager circuit board, individual pins of the plurality of pins are received at least partially through respective apertures of the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded;
wherein the pins, as received at least partially through the respective apertures of the imager circuit board, locate the lens holder at the imager circuit board ((Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded);
wherein, with the pins received at least partially through the apertures of the imager circuit board, the lens is aligned with the imager at the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded. Soldering is synonymous to molding metal part which is nothing more than soldiering); and
wherein, with the pins received at least partially through the apertures of the imager circuit board, and with the lens aligned with the imager at the imager circuit board, the pins are fixedly attached at the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded. Soldering is synonymous to molding metal part which is nothing more than soldiering).
Deward fails to explicitly disclose the imager comprising a two-dimensional imaging array of at least one million photosensor elements arranged in rows and columns
However, in the same field of endeavor, Rhode discloses the imager comprising a two dimensional imaging array of at least one million photosensor elements arranged in rows and columns ([0037], wherein imagers having arrays of various millions of imager pixels that includes photodiodes, which are photosensors)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Deward to disclose the imager comprising a two-dimensional imaging array of at least one million photosensor elements arranged in rows and columns as taught by Rhode, because the combination of known elements are two dimensional imaging arrays that contain millions of photosensor elements arranged in a row. Therefore, the results would have been predictable to one of ordinary skilled in the art, in addition, there is a desire to simplify overall imager pixel design and fabrication complexity ([0007], Rhode).
Regarding claim 2, Deward discloses the imager assembly of claim 1, wherein the lens holder comprises a plastic molded element. (abstract, holding element molded; column 1, lines 45-50).
Regarding claim 3, Deward discloses the imager assembly of claim 2, wherein the pins of the attaching portion of the lens holder are insert molded at the attaching portion of the lens holder and extend from the attaching portion of the lens holder (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded) 
Regarding claim 4, Deward discloses the imager assembly of claim 1, wherein the lens holding portion of the lens holder comprises a cylindrically-shaped lens barrel that accommodates the lens (Fig 1, shows a lens barrel element 26 that holds the lens element 20). 
Regarding claim 5, Deward discloses the imager assembly of claim 4, wherein the attaching portion of the lens holder comprises a rectangular-shaped portion having the pins disposed along and extending from at least one side region of the attaching portion (Fig 7 shows a generally rectangular portion with pins disposed and protruding element 36 protruding wherein the protrusion is rectangular). 
Regarding claim 6, Deward discloses the imager assembly of claim 5, wherein the pins are linearly disposed along and extending from opposite side regions of the attaching portion (Fig 7, shows linear disposed pins element 36), and wherein the pins are received at least partially through respective apertures at the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32). 
Regarding claim 7, Deward discloses the imager assembly of claim 1, wherein the plurality of pins comprises at least two pins that are insert molded at the attaching portion of the lens holder (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded), and wherein respective ends of the at least two pins extend from the attaching portion of the lens holder, and extend at least partially into the apertures of the imager circuit board (Fig 7, element 36 pins protruding), and wherein the ends of the at least two pins are fixedly attached at the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded. Soldering is synonymous to molding metal part which is nothing more than soldiering).
Regarding claim 10, Deward discloses the imager assembly of claim 1, wherein, with the attaching portion attached at the imager circuit board, the imager at the first side of the imager circuit board is at least partially encased by the attaching portion (Fig 1 shows image array being enclosed). 
Regarding claim 11, Deward discloses the imager assembly of claim 1, wherein the imager circuit board has circuitry disposed at the first side and at the second side of the imager circuit board (Fig. 10, element 32).
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17, Rear back up camera (column 8, lines 30-40).
Regarding claim 18, Deward discloses the imager assembly of claim 17, wherein the lens holder comprises a plastic molded element (abstract, holding element molded; column 1, lines 45-50), and wherein the pins of the attaching portion of the lens holder are insert molded at the attaching portion of the lens holder and extend from the attaching portion of the lens holder ((Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded).
Regarding claim 19, Deward discloses the imager assembly of claim 17, wherein the attaching portion of the lens holder comprises a rectangular-shaped portion having the pins disposed along and extending from at least one side region of the attaching portion (Fig 7 shows a generally rectangular portion with pins disposed and protruding element 36 protruding wherein the protrusion is rectangular). 
Claims 8-9, 12-16, 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 7480149 B2, Deward et al (Hereinafter referred to as “Deward”), in view of US 20080315263 A1-Rhodehouse (Hereinafter referred to as “Rhode”), in view of Patent 4634884-Hayashimoto et al (Hereinafter referred to as “Haya”).
Regarding claim 8, Deward discloses the imager assembly of claim 1, wherein, with the pins received at least partially through the apertures of the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded, and with the lens aligned with the imager at the imager circuit board, the pins are soldered at the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded. Soldering is synonymous to molding metal part which is nothing more than soldiering).
Deward fails to explicitly disclose that the pins are soldered to circuit element 
However, in the same field of endeavor, Haya discloses pins are soldered to imager circuit board (Fig 3, column 5, lines 1-10).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the system disclosed by Deward to disclose that the pins are soldered to imager circuit board as taught by Haya, for high reliability (column 6, line 1, Haya).
Regarding claim 9, Deward discloses the imager assembly of claim 1, wherein, with the attaching portion of the lens holder at the first side of the imager circuit board(Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded), the pins extend through the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded) and are soldered at the second side of the imager circuit board (Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded. Soldering is synonymous to molding metal part which is nothing more than soldiering).
Deward fails to explicitly disclose that the pins are soldered to circuit element 
However, in the same field of endeavor, Haya discloses pins are soldered to imager circuit board (Fig 3, column 5, lines 1-10).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the system disclosed by Deward to disclose that the pins are soldered to imager circuit board a as taught by Haya, for high reliability (column 6, line 1, Haya).
Regarding claim 12, Deward discloses the imager assembly of claim 11 (See claim 11),
Deward and Rhode fail to disclose wherein the pins are soldered at the imager circuit board, and wherein the circuitry is soldered at the first and second sides of the imager circuit board, and wherein the solder that affixes the pins at the imager circuit board is applied and cured via a common process that applies and cures solder of the circuitry.
However, in the same field of endeavor, Haya discloses wherein the pins are soldered at the imager circuit board, and wherein the circuitry is soldered at the first and second sides of the imager circuit board, and wherein the solder that affixes the pins at the imager circuit board is applied and cured via a common process that applies and cures solder of the circuitry (Fig 1 shows element 20b soldered circuitry. It is well known to cure a soldered element via common process. Examiner has taken official notice).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the system disclosed by Deward and Rhode  to disclose wherein the pins are soldered at the imager circuit board, and wherein the circuitry is soldered at the first and second sides of the imager circuit board, and wherein the solder that affixes the pins at the imager circuit board is applied and cured via a common process that applies and cures solder of the circuitry  as taught by Haya, for high reliability (column 6, line 1, Haya).
Regarding claim 13, Deward discloses the imager assembly of claim 1, wherein the imager assembly is configured to attach at a camera housing of the vehicular camera module (Fig. 1; column 1, lines 19-30, lines 35-50; column 3, lines 1-35), and wherein the imager circuit board electrically connects with a processing circuit board of the vehicular camera module via an electrical connector (abstract, electrical connector),
Deward and Rhode fail to disclose wherein the imager circuit board electrically connects with a processing circuit board of the vehicular camera module via a flexible electrical connector.
However, in the same field of endeavor, Haya discloses wherein the imager circuit board electrically connects with a processing circuit board of the vehicular camera module via a flexible electrical connector (Abstract, flexible connector).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the system disclosed by Deward and Rhode to disclose electrically connects with a processing circuit board of the vehicular camera module via a flexible electrical connector as taught by Haya, for high reliability (column 6, line 1, Haya).
Regarding claim 14, Deward discloses the imager assembly of claim 13, wherein the vehicular camera module is configured to mount at an in-cabin side of a windshield of a vehicle such that the imager assembly views forward of the vehicle through the windshield (fig 1, column 1, lines 19-30, lines 35-50; column 3, lines 1-35).
Regarding claim 15, Deward discloses the imager assembly of claim 13, wherein, with the imager assembly attached at the camera housing, the lens holder is disposed at an aperture through the camera housing (Fig. 1, column 6, lines 5-20)
Regarding claim 16, Deward discloses the imager assembly of claim 15, wherein the imager assembly is configured to attach at an upper housing portion of the camera housing of the vehicular camera module (Fig. 1).
Regarding claim 20, analyses are analogous to those presented for claim 8 and are applicable for claim 20.
Regarding claim 21, analyses are analogous to those presented for claim 12 and are applicable for claim 21.
Regarding claim 22, analyses are analogous to those presented for claim 1 and are applicable for claim 22, forward facing camera (column 1, lines 20-25); wherein the imager circuit board electrically connects with a processing circuit board of the vehicular forward viewing camera module via an electrical connector (abstract, electrical connector),
Deward and Rhode fail to disclose wherein the imager circuit board electrically connects with a processing circuit board of the vehicular forward camera module via a flexible electrical connector.
However, in the same field of endeavor, Haya discloses wherein the imager circuit board electrically connects with a processing circuit board of the vehicular camera forward module via a flexible electrical connector (Abstract, flexible connector).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the system disclosed by Deward and Rhode to disclose electrically connects with a processing circuit board of the vehicular forward camera module via a flexible electrical connection as taught by Haya, for high reliability (column 6, line 1, Haya).
Regarding claim 23, analyses are analogous to those presented for claim 18 and are applicable for claim 23.
Regarding claim 24, analyses are analogous to those presented for claim 15 and are applicable for claim 24.
Regarding claim 25, Deward in view of Haya discloses the imager assembly of claim 22, wherein, with the pins received at least partially through the apertures of the imager circuit board (Deward, Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded), and with the lens aligned with the imager at the imager circuit board, the pins are soldered at the imager circuit board to fixedly attach the lens holder at the imager circuit board (Deward, Fig 7, shows pins element 36 received through circuit element 32; column 6, lines 5-10, wherein pins maybe insert molded. Soldering is synonymous to molding metal part which is nothing more than soldiering; Haya, (Fig 3, column 5, lines 1-10).
Regarding claim 26, analyses are analogous to those presented for claim 12 and are applicable for claim 26.
Regarding claim 27, analyses are analogous to those presented for claim 14 and are applicable for claim 27.
Regarding claim 28, analyses are analogous to those presented for claim 16 and are applicable for claim 28.
Regarding claim 29, analyses are analogous to those presented for claim 22 and are applicable for claim 29.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487